DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 13, both claims recite the limitation that the tread depth is “determined taking into consideration a correction variable.” It is unclear what is meant by the limitation of “taking into consideration” or how it would be applied to the determination of the tread depth. Therefore one or ordinary skill in the art at the time of filing would not be able to reproduce the method or system and the claim lacks enablement.
The remaining claims are rejected for the same reason due to their dependency on claim 1 or 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 13, both claims recite the limitation that the tread depth is “determined taking into consideration a correction variable.” It is unclear what is meant by the limitation of “taking into consideration” or how it would be applied to the determination of the tread depth.
The remaining claims are rejected for the same reason due to their dependency on claim 1 or 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kretschmann US Patent Application Publication 2015/0239298 (hereinafter referred to as Kretschmann).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 

Regarding claim 1, Kretschmann discloses as detailed in paragraphs 0031-0040 and in claim 13, a method for determining a tread depth of a tread of a tire during operation of a vehicle comprising: 
determining an instantaneous rotational speed of a wheel, comprising the tire, of the vehicle based on data determined by at least one first sensor (paragraph 0031), 
determining an instantaneous speed of the vehicle based on data determined by at least one second sensor different from the at least one first sensor (paragraph 0032), 
determining an instantaneous dynamic wheel radius of the wheel comprising the tire, based on the determined instantaneous rotational speed and the determined instantaneous speed of the vehicle (paragraph 0033), 
determining at least one first operating parameter of the tire, selected from the group consisting of an instantaneous tire temperature, an instantaneous tire pressure and an instantaneous tire load (paragraph 0034), 
determining an instantaneous dynamic inside radius of the wheel based on the at least one determined first operating parameter, wherein the inside radius of the wheel is the distance between the wheel center and the tire-side start of the tread (paragraph 0035), 

wherein the tread depth is determined taking into consideration a correction variable for the type of tire, wherein the correction variable characterizes the relationship between a change in the tread depth and a change resulting therefrom in the difference between the dynamic wheel radius and the dynamic inside radius (paragraph 0038 discloses using a predetermined relationship including a type of tire which is stored in the system therefore reading on the “correction variable” claimed since any change in tread depth would result in a change in the difference between the dynamic wheel radius and the dynamic inside radius the values would be taken into consideration to some degree during the method).
Regarding claim 2, the correction variable of Kretschmann can be defined as a correction constant characteristic since it is used in the same manner to represent the relationship between the change in the tread depth and the change resulting therefrom in the difference between the dynamic wheel radius and the dynamic inside radius.
Regarding claims 3 and 4, the correction function characteristic can be defined as a function which depends on at least one function parameter which would include the speed of the vehicle, tire temperature, tire pressure and tire load.
Regarding claim 5, Kretschmann discloses the use of a characteristic curve in paragraph 0013 which would be used when determining tread depth as claimed. 
Regarding claim 6, Kretschmann discloses a second operating parameter is additionally determined, the second operating parameter being selected from the group 
Regarding claim 7, the first sensor of Kretschmann is a rotational speed sensor as claimed (paragraph 0008).
Regarding claim 8, the second sensor of Kretschmann is a satellite-assisted position determination sensor, a radar sensor a LIDAR sensor, an ultrasonic sensor or an optical camera as claimed (paragraph 0010).
Regarding claim 9, the instantaneous dynamic inside radius of Kretchsmann is determined based on the determined instantaneous speed of the vehicle as claimed (paragraph 0011).
Regarding claim 10, the instantaneous dynamic inside radius of Kretschmann is determined utilizing at least one characteristic curve sored in a memory device as claimed (paragraph 0013).
Regarding claim 13, the method of Kretschmann is performed on a computer and therefore reads on the claim in its entirety.

Regarding claim 11, Kretschmann discloses (see claim 23), a controller for a vehicle for determining a tread depth of a tread of a tire of the vehicle comprising: 
a reception device configured to receive an instantaneous rotational speed of a wheel, comprising the tire, of the vehicle, an instantaneous speed of the vehicle and at 
a first determination device, configured to determine an instantaneous dynamic wheel radius of the wheel comprising the tire based on the received instantaneous rotational speed and the received instantaneous speed of the vehicle 
a second determination device, configured to determine an instantaneous dynamic inside radius of the wheel based on the at least one received first operating parameter, wherein the inside radius of the wheel is the distance between the wheel center and the tire-side start of the tread, and 
a third determination device, configured to determine a tread depth of the tread of the tire based on the determined instantaneous dynamic wheel radius and the determined instantaneous dynamic inside radius, 
wherein the third determination device is configured to determine the tread depth taking into consideration a correction variable predetermined for the type of tire, wherein the correction variable characterizes the relationship between a change in the tread depth and a change resulting therefrom in the difference between the dynamic wheel radius and the dynamic inside radius (paragraph 0038 discloses using a predetermined relationship including a type of tire which is stored in the system therefore reading on the “correction variable” claimed and since any change in tread depth would result in a change in the difference between the dynamic wheel radius and the dynamic inside radius).
claim 12, Kretschmann discloses a system for determining tread depth of a tread of a tire of a vehicle comprising a controller as claimed in claim 11 and at least one electronic wheel unit, wherein the at least one electronic wheel unit is able to be arranged in the tire and comprises at least one sensor selected from the group of a temperature sensor, a pressure sensor, and acceleration sensor and a deformation sensor (paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pannek discloses a system for monitoring tire tread in which a correction variable is used in the monitoring and determination of the tread depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARK A SHABMAN/Examiner, Art Unit 2861